DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Office Action is in response to the amendments filed on 02/01/2020:
	Claims 1 and 8 have been amended. 
	Claims 12, 14, 15, 17 and 18 were previously cancelled. 
	Claims 1-11, 13 and 16 are pending in the current application.
Regarding the Office Action filed on 10/05/2020:
	Applicant’s arguments with respect to claims 1-11, 13 and 16 have been considered but are moot because the arguments do not apply to the new reference or combination of the references being used in the current rejection.
	Regarding the applicant’s argument on page 6, the applicant argues that the filter (20) of Sabolis is removable so there is no motivation to mold the filter integrally with the support. However, the rejection did not use the embodiment with the hinge (see 30 in Fig. 5). The embodiment used in the rejection (Fig. 4) clearly does not show a hinge and it is silent about how the filter is attached to the support, thus the argument is not persuasive.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 4, “alternating pattern from filter element along all or some part” should read “alternating pattern along all or some part”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabolis et al. (US 20170050057 A1) in view of Billingsley et al. (US 20160361679 A1) and Parham et al. (US 20170007861 A1).
Regarding claim 1, Sabolis et al. discloses a one-piece filter (see mask 100 in Fig. 4) comprising a textile filter (see filter media 20 in Fig. 4) with a supporting structure (see face seal 14 and structure 12 in Fig. 4) on at least one position, and wherein: 
the textile filter consists essentially of a filter element (see e.g. “filter pad” or “pleated P100 puck” in paragraph [0029]);
the supporting structure is operable to directly engage with a face portion of a user when the filter is worn by the user (see Fig. 4, seal 14 is directly engaged with the user’s face)
the supporting structure is formed with an opening (see Fig. 4 and paragraph [0020], seal 14 and structure 12 form an opening within to house the filter 20) onto which the textile filter is housed thereto 
the opening surrounds at least a portion of a thickness of an outer side periphery of the filter (see paragraph [0020]).  

Billingsley et al. teaches a textile filter (see 126 in Fig. 1) can be formed with pleats as a known configuration of the textile filter for the purpose of filtering (see paragraph [0038] lines 17-25). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the textile filter of Sabolis et al to be a filter element with a set of pleats which are arranged in an up-down, alternating pattern from filter element along all or some part across the length of textile filter in view of Billingsley because this is a known configuration of the textile filter for the purpose of filtering.
Sabolis et al. in view of Billingsley et al. does not disclose the textile filter is assembled integral with the supporting structure on at least one position; the supporting structure is formed with an opening onto which the textile filter is integrally molded thereto.
Praham et al. teaches a textile filter (see 104 in Fig. 2) is assembly integrally molded with a supporting structure (see 102 in Fig. 2) on at least one position as an alternative known method for the purpose of mounting the textile filter to the supporting structure (see paragraph [0063]). 

Regarding claim 2, Sabolis et al. in view of Parham et al. and Billingsley et al. discloses the filter according to claim 1. Sabolis et al. further discloses wherein textile filter is assembled on the supporting structure with the filter element arranged in the same direction (see Fig. 4 in Sabolis et al., the structure and the filter element are arranged in direction covering the face).  
Regarding claim 3, Sabolis et al. in view of Parham et al. and Billingsley et al. discloses the filter according to claim 1. Sabolis et al. further discloses wherein the supporting structure is assembled together with the textile filter while the cross-section area of the filter element is parallel to the horizontal plane of the supporting structure (see Fig. 4 in Sabolis et al., as 12 and 14 houses 20, the cross-section area of 20 is parallel to the horizontal plane of 12 and 14).
Regarding claim 4, Sabolis et al. in view of Parham et al. and Billingsley et al. discloses the filter according to claim 1. Sabolis et al. in view of Billingsley et al. further discloses wherein the textile filter is fabricated from filtering material from one hundred 
Regarding claim 5, Sabolis et al. in view of Parham et al. and Billingsley et al. discloses the filter according to claim 1. Sabolis et al. further discloses wherein the supporting structure is made from plastic polymers (see “thermoplastic elastomer” in paragraph [0020] lines 9-13).  
Regarding claim 6, Sabolis et al. in view of Parham et al. and Billingsley et al. discloses the filter according to claim 1. Sabolis et al. further discloses wherein the supporting structure is added with a nose cap on at least one position at the edge of the supporting structure, concave into the supporting structure from the edge of the supporting structure (see the top portion of 14 around the nose area in Fig. 4)
Regarding claim 7, Sabolis et al. in view of Parham et al. and Billingsley et al. discloses the filter according to claim 1. Sabolis et al. further discloses wherein the filter is added with a holder (see 18 in Fig. 4) which is in a strip shape.  
Regarding claim 16, Sabolis et al. in view of Parham et al. and Billingsley et al. discloses the filter according to claim 1. Sabolis et al. in view Billingsley et al. discloses wherein the textile filter consists essentially of the filter element formed with the pleats (see “pleated P100 puck” in paragraph [0029] in Sabolis et al. and also see 126 in Fig. 1 in Billingsley et al.).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabolis et al. in view of Parham et al. and Billingsley et al. as applied to claims 1-7, and 16 above, and further in view of Tucker et al. (US 20150047642 A1).

Tucker et al. teaches a supporting structure is made from TPE plastic as a known suitable material for a filter support (see paragraph [0016] lines 1-8).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Sabolis et al. in view of Parham et al. and Billingsley et al. to use TPE plastic for the supporting structure as taught by Tucker et al. as a known suitable material for a filter support.
7.	Claims 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabolis et al. (US 20170050057 A1) in view of Billingsley et al. (US 20160361679 A1), Fecteau (US 6161540 A) and Parham et al. (US 20170007861 A1).
Regarding claim 8, Sabolis et al. discloses
a textile filter element (see 20 in Fig. 4) consists essentially of a filter element (see e.g. “filter pad” or “pleated P100 puck” in paragraph [0029]))
a supporting structure (see 14 and 12 in Fig. 4) is operable to directly engage with a face portion of a user when the one-piece filter is worn by the user (see Fig. 4, 14 is directly engaged with the user’s face); 
wherein the supporting structure is formed with an opening onto which the textile filter is housed thereto (see Fig.4, 12 and 14 defines an opening within to house 12); and 
the opening surrounds an outer side periphery of the textile filter (see paragraph [0020], 14 and 12 defines an opening within to house 20).  

Billingsley et al. teaches a pleated textile filter (see 126 in Fig. 1) can be formed with pleats as a known configuration of the textile filter for the purpose of filtering function (see paragraph [0038] lines 17-25). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Sabolis et al. to modify the textile filter of Sabolis et al to be a filter element with a set of pleats which are arranged in an up-down, alternating pattern from filter element along all or some part across the length of textile filter in view of Billingsley because this is a known configuration of the textile filter for the purpose of filtering function.
Sabolis in view of Billingsley et al. does not disclose preparing a pleated textile filter by pleat folding a filter element to create an arrangement in up-down alternating pattern along all or some part of said textile filter, inserting the pleated textile filter into a mold which is configured to form a supporting structure; and injecting material for the supporting structure into the mold, forming the supporting structure which is assembled 
Fecteau teaches preparing a pleated textile filter (see 22 in Fig. 2) by pleat folding a filter element to create an arrangement in up-down alternating pattern along all or some part of said textile filter for the purpose of forming the pleated filter (see column 2 lines 51-55).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Sabolis in view of Billingsley et al. to include preparing a pleated textile filter by pleat folding a filter element to create an arrangement in up-down alternating pattern along all or some part of said textile filter as taught by Fecteau for the purpose of forming the pleated filter.
Sabolis in view of Billingsley et al. and Fecteau does not disclose inserting the pleated textile filter into a mold which is configured to form a supporting structure; and injecting material for the supporting structure into the mold, forming the supporting structure which is assembled integrally around an outer side periphery with the textile filter on at least one position, wherein the textile filter is integrally mold thereto the opening.
Parham et al. also teaches a one-piece filter manufacturing process comprising inserting the pleated textile filter into a mold which is configured to form a supporting structure; and injecting material for the supporting structure into the mold (see paragraph [0063] lines 4-6 and [0053] lines 1-2) for the purpose of mounting the filter to the supporting structure. 

Regarding claim 10, Sabolis et al. in view of Billingsley et al., Fecteau and Parham et al. discloses the one-piece filter manufacturing process according to claim 8. Sabolis et al. does not disclose installing a support on at least one position along all the edge of the supporting structure.
Parham et al. teaches installing a support (see 114 in Fig. 2) on at least one position along all the edge of the supporting structure (see 106 in Fig. 2) for the purpose of creating a seal to the facial surfaces of the wearer to prohibit the passage of air between the face seal member and the face of the wearer (see paragraph [0054] lines 5-12)
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Sabolis et al. in view of Billingsley et al., Fecteau and Parham et al. to include installing a support on at least one position along all the edge of the supporting structure as taught by Parham et al. for 
Regarding claim 11, Sabolis et al. in view of Billingsley et al., Fecteau and Parham et al. discloses the one-piece filter manufacturing process according to claim 8. Sabolis et al. further comprising attaching a strip shape holder on opposite sides of the supporting structure (see 18 in Fig. 4 in Sabolis et al.).	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabolis et al. in view of Billingsley et al., Fecteau and Parham et al. as applied to claims 8, 10-11 above, and further in view of Reese et al. (US 20160151650 A1).
Regarding claim 9, Sabolis et al. in view of Billingsley et al., Fecteau and Parham et al. discloses the one-piece filter manufacturing process according to claim 8. Sabolis et al. does not disclose the step of preparing comprises adding on textile filter with multi-layer filtration, electrical charging, or chemical coating to prevent microbes, or their combination. 
Reese et al. teaches the step of preparing comprises adding on textile filter (see 66 in Fig. 7) with multi-layer filtration (see 62 and 64 in Fig. 7 and paragraph [0072]) to prevent microbes for the purpose of filtering and/or absorbing unwanted particulates, bacteria, and other contaminants (see paragraph [0072] lines 3-4). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Sabolis et al. in view of Billingsley et al., Fecteau and Parham et al. to include multi-layer filtration as taught by Reese et al. for the purpose of for the purpose of filtering and/or absorbing unwanted particulates, bacteria, and other contaminants. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                       
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773